       Case 20-11292-pmm        Doc 40 Filed 09/09/20 Entered 09/14/20 16:20:45                         Desc Main
                                      Document      Page 1 of 1
BENEFICIARVSN          '
                           : LILLEAN ASHTON

Your Social Security beneﬁts will increase by 1.6% in 2820 because (if a rise in the cost of
ﬁving. You (3311 use this letter as proof of yam beneﬁt amount if you need to apply far food,
rent, or energy assistance. Yet: can aiso use it to appiy for bank 193138 or for ether business.


WWW
Keep this ietter with your impoﬁant ﬁnancial recsrcis.


' Your monthly amount (before deéuctions) is
‘ The amount we deduct fer Meéicare Medical Insurance is
                                                                           232335? -9 M“ m: [58



                                                                                                  W7 06
                                                                                                                    :




  (If yBu did not have Medicare as of November 22, 2019,
  or if someone else pays year premium, we shew $0.00.)
- The améunt we aeauct'fcr'yaur Meditare/Premﬁption Brag Flax: is             ’          '    '


                                                                                                    0.1130

  (We wail} notify you if the amnunt. changes in 2020. if you did mat elect
  Withholding as of November 1, 2019, we shew $0.00.)
0 The amount we deduct for voluntary Federa} tax Withholﬁng is
                                                                                                   $519.9
  (If you did not elect voluntary tax withholding as of
  November 22, 2019,, weshow $0.00.)
G’
  After we take any other deductions, you will receive                                       $1 526.00
  an or abeut January 3, 2020.

If you disagree; with any of these amounts, you must write to us witl‘ﬁn 60 days from the
date you» receive this letter. Or visit www.ssmgavlmn—medicaliappeai to aypeal online.
We would be hagpy in review the amounts.

If you receive a paper check and want to switch to an eiectronic payment, piease visit the
Department of the Treasury’s Go Direct website at www.godirect.org cnline.


MW
0   Visit our website at www.3wia1secuﬁtygov
.(LQBAL%§Q%ﬁ§§§LL*§%?Eﬁ:1§1ﬁiﬂiiﬁﬁﬁﬁ§9§182¥ﬂW.,
  . Contact your nearest Social Security ofﬁce
                                                                   ,,   w




                                                                                                  FILED

                                    STE 290
                                    .201 PENN ST
                                            -




                                     REAmNG PA 19601                              BY




Call the Eldercare Locator service of the {3.8. Administration on Aging at 180926774116
                                                                                       w
                                                                                       TIMOTH
                                                                                             SEP



                                                                                       ag’EECiERK
                                                                                                    —
                                                                                                        9   20 20
                                                                                                                        :
                                                                                                                        ’




or visit www.eldereare.acl.gav to learn about a Wide vaxiety of services that may be
helpﬁﬂ to you.


BNW:    1913 1993329186
                                                                                             Over       >
